Citation Nr: 0126883	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States









WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Decision 
Review Officer in May 2001.  



FINDING OF FACT

The veteran is shown to have a current bilateral 
sensorineural hearing disability that as likely as not is the 
result of his exposure to acoustic trauma in service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he developed 
bilateral hearing loss as the result of his active duty in 
the Air Force.  

A careful review of the veteran's service medical records 
shows that the veteran was not afforded audiometric testing 
during his enlistment examination in March 1951.  A whispered 
voice test at that time indicated a score of 15/15 in each 
ear.  The service medical records do not show that the 
veteran was treated for hearing loss during service, and in 
fact, the veteran reported that he was not treated at any 
military facility.  

Likewise, the veteran was not afforded audiometric testing 
during his separation examination in March 1955.  Whispered 
voice testing at that time again revealed a score of 15/15 in 
each ear.  The veteran maintains that he was not afforded a 
hearing test at his separation examination.  

The veteran's private physician provided a letter to the RO 
in October 1998 with regard to the veteran's hearing loss.  
The physician noted that the veteran was recently seen in his 
office for otorhinolaryngology evaluation and that the 
impression was that of presbycusis with moderate hearing 
handicap.  

The private physician noted significantly that the veteran 
might also have some element of past noise exposure 
contributing to the hearing loss.  

The veteran was afforded a VA ear disease examination in 
February 1999.  According to the examiner, the veteran's 
claims file and medical records were not available for 
review.  The veteran reported that he first noticed a hearing 
disturbance in 1955.  The veteran reported that by 1983 his 
hearing was noticeably worse with more difficulty 
understanding people's words in crowds or noisy backgrounds.  

The veteran's ear disease examination was entirely normal.  
The external canals were clean.  The tympanic membranes were 
intact, but sclerotic.  The tympanum and mastoids were 
normal.  There was no evidence of active ear disease.  There 
was no evidence of infection of the middle or inner ears.  

The diagnosis reported by the VA examiner was that of hearing 
disturbance, likely due to noise exposure.  

The veteran was also afforded a VA audiological examination 
in February 1999.  Again, the examiner noted that the 
veteran's claims file and medical records were unavailable 
for review.  

The veteran reported decreased auditory acuity bilaterally 
and indicated that the hearing loss had been progressive for 
many years.  The veteran denied any significant ear pathology 
requiring medical treatment or surgery, but did report having 
earaches as a child.  The veteran reported that he suffered 
from a sinus condition.  

The veteran reported having noise exposure during service 
from 1952 to 1955 from exposure to aircraft.  The veteran 
also indicated recreational noise exposure from hunting with 
a shotgun.  The veteran denied family history of deafness, 
prior hearing aid experience and aural rehabilitation 
training.  The veteran also reported having tinnitus.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
60
70
LEFT
20
40
80
85
95

The average was 55 on the right and 75 on the left.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 60 percent in the left ear.  

The otoscopic examination was unremarkable.  Tympanometry and 
contralateral acoustic reflex thresholds were also 
unremarkable.  

The diagnosis was that of mild to severe sloping 
sensorineural hearing loss in the right hear and mild to 
profound sloping sensorineural hearing loss in the left ear.  
The speech reception thresholds were in good agreement with 
the pure tone averages and the speech discrimination scores 
were excellent at PB max in the right ear and poor at PB max 
in the left ear.  Tympanometry suggested normal middle ear 
function bilaterally.  

The VA examiner did not provide an opinion as to the likely 
etiology of the veteran's hearing loss.  

The veteran's private physician provided another statement to 
the RO in November 2000 noting that the veteran's 
sensorineural hearing loss, predominantly in the higher 
frequencies, was very likely related to presbycusis (aging of 
the ear) and past noise exposure.  The physician noted that 
the veteran had a history of jet noise exposure and that 
exposure very possibly contributed to the hearing loss.  

The veteran testified before a Decision Review Officer at the 
RO in May 2001 that he did not undergo a hearing test when he 
was separated from service.  The veteran indicated that he 
was treated for hearing loss after service, but did not want 
to wear a hearing aid.  The veteran reported that all of the 
doctors who treated him prior to 1986 were deceased and that 
any such records from those deceased doctors would be 
impossible to obtain.  The veteran also testified that he was 
too stubborn to complain or seek treatment for his hearing 
loss when he was younger, and that was why he did not submit 
a claim of service connection earlier.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110, 1131 (West 199); 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for sensorineural 
hearing loss where it is manifest to a degree of 10 percent 
or more within the first post-service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

A continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R. § 
3.303(b) (2001).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

Based on a careful review of the evidentiary record, the 
Board concludes that service connection for the claimed 
bilateral hearing loss is warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

In this case, the veteran was not afforded audiometric 
testing at enlistment or at discharge from service.  

However, a VA examiner indicated in February 1999 that 
audiometric testing revealed mild to severe sensorineural 
hearing loss in the right ear and mild to profound sloping 
sensorineural hearing loss in the left ear.  

The more recent medical evidence now shows that the veteran 
has current bilateral hearing disability under the provisions 
of 38 C.F.R. § 3.385 (2001).  

Based on the veteran's credible statements regarding his 
noise exposure during service and the medical statements 
indicating some likelihood that the longstanding hearing loss 
was due to a form of exposure to acoustic trauma, the Board 
finds that the evidence is in relative equipoise in this case 
in showing that it is as least as likely as not that the 
veteran has current hearing disability is due to the noise 
exposure sustained during his period of active service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A.. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 3.385 (2001).  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, given the favorable action taken hereinabove, the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  
In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  



ORDER

Service connection for a bilateral hearing loss is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

